Case 8:21-cv-00199-JVS-DFM Document 47 Filed 05/26/21 Pagelof1 Page ID #:429

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Central District of California

Case Number: 8:21-CV-00199-JVS-DFM

Plaintiff:

DEL OBISPO YOUTH BASBALL, INC. D/B/A DANA POINT YOUTH BASEBALL | HV | AAA | |
VS. IST2021002029
Defendant:

THE AMBASSADOR GROUP, LLC D/B/A AMBASSADOR CAPTIVE SOLUTIONS

For:
Michael Ram
Morgan & Morgan (Tampa)

Received by Tampa Process, LLC on the 26th day of April, 2021 at 3:10 pm to be served on DOMINIC CYRIL GAGLIARDI, 511
LINDEN AVENUE, GRASS VALLEY, CA 95945

|, MIKE HYLAN, do hereby affirm that on the 25th day of May, 2021 at 8:11 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons, First Amended Complaint with
Exhibit(s) ,Notice to Parties of Court-Directed ADR Program, Initial Order Following Filing of Complaint Assigned
Judge Selna and Order Setting Rule 26(f) Scheduling Conference with the date and hour of service endorsed thereon by
me, to: DOMINIC CYRIL GAGLIARDI at the address of: 511 LINDEN AVENUE, GRASS VALLEY, CA 95945 and informed
said person of the contents therein, in compliance with state statutes.

Military Status: Based upon inquiry of party served, defendant is not in the military service of the United States of America.

Under penalty of perjury, | declare that | heave read the foregoing and that facts in it are true and correct. Pursuant to FS.
92.525 (2) | have no interest in the above action and no notary is required.

 

MIKEHYLAN ~~ =‘
Process Server

Tampa Process, LLC
P. O. Box 271986
Tampa, FL 33688
(813) 964-9159

Our Job Serial Number: IST-2021002029
Ref: 11172484

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1p
